DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/31/2020 was filed after the mailing date of the application on 3/31/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, 12-13 of U.S. Patent No. 10/621048 Although the claims at issue are not identical, they are not patentably distinct from each other because both application claims the same invention with very similar claim language. Both application do the same automatically initiate backup validation plan with very similar issues detection.



App. 19/836,458
Pat. 10/621048
accessing one or more data flows among plurality of back-up data collection sources associated with a plurality of central data repositories;
a data mapping processor, coupled to the plurality of data sources and interactive user interface, programmed to:
access data from each of the plurality of data sources;
map data from the plurality of data sources;

analyzing the one or more data flows to identify one or more breaks in data back-up process associated with one or more data items with missing back-up records;
identify one or more performance issues comprising:, hosts backup, missing backup of hosts, duplicate NAS policies, NAS volume backup, and missing NAS backup;
identifying, based on the analysis of the one or more data flows, one or more duplicate data back-up records;
…duplicate host policies…
identifying, based on the analysis of the one or more data flows, one or more data back- up processes, associated with one or more back-up data collection sources, that deviate from a prescribed standard;
… duplicate NAS policies, NAS volume backup, and missing NAS backup…
generating a backup validation plan to address the one or more breaks in data back-up process, the one or more duplicate data back-up records, and the one or more data back-up processes that deviate from a prescribed standard; and
generate a backup validation plan to address the one or more performance issues; and
automatically initiating, via an interactive user interface, the backup validation plan.
automatically initiate the backup validation plan.


Claim Objections
Claim 2 is objected to because of the following informalities:  The examiner just want some clarification on what happen if just one or none issue is identify in the analysis, the claim doesn’t do anything? Because the claim language just generate a plan if all of the issues are identify. Appropriate explaining or correction is required. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BELIX M ORTIZ DITREN whose telephone number is (571)272-4081.  The examiner can normally be reached on M-F 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-2720631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Belix M Ortiz
Patent Examiner
Art Unit 2164
/Belix M Ortiz Ditren/Primary Examiner, Art Unit 2164